Fourth Court of Appeals
                           San Antonio, Texas

                                 JUDGMENT
                              No. 04-12-00162-CR

                              The STATE of Texas,
                                   Appellant

                                        v.

                            Spencer Kyle SHAFER,
                                   Appellee

               From the County Court at Law, Kerr County, Texas
                          Trial Court No. CR11-0402
                 Honorable Spencer W. Brown, Judge Presiding

BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

SIGNED June 26, 2013.


                                         _____________________________
                                         Karen Angelini, Justice